PER CURIAM.
We affirm appellant’s convictions and sentences, as well as the order revoking appellant's probation. The state concedes that appellant is entitled to credit for all time served during his prior incarceration in this cause, including gain time. State v. Green, 547 So.2d 925 (Fla.1989); Toschlog v. State, 604 So.2d 22 (Fla. 2d DCA 1992). Accordingly, we remand for correction of the judgment and sentence to reflect the correct amount of credit-time.
HALL, A.C.J., THREADGILL and PATTERSON, JJ., concur.